         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARY SHIMP,                                  )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. 1:18-cv-2872 (CRC)
                                             )
ORACLE AMERICA, INC.                         )
                                             )
               Defendant.                    )
                                             )

              JOINT STATEMENT REGARDING DISCOVERY DISPUTES

       Pursuant to this Court’s Orders entered October 16, 2019 and October 21, 2019, the parties

hereby provide the following Joint Statement regarding the discovery disputes:

                                   PLAINTIFF’S POSITION

       A. Mr. Weiler’s Deposition and related documents

       Oracle has taken the position that it conducted RIFs in 2017 that are relevant to Plaintiff’s

termination, despite clear testimony from Oracle’s Vice President of HR that Plaintiff was a

“single job elimination” and not subject to any RIF. J. Olson Dep. (Attached as Exhibit 1) at 71.

In accordance with its position, Oracle has produced numerous documents relating to these RIFs.

       During the relevant time period, Bob Weiler – then the Executive Vice President of

Oracle’s Global Business Units – was leading the division of Oracle of which Plaintiff was a

part. Oracle’s discovery production conveys that Mr. Weiler was providing direction to Alec

Glorieux regarding the need, and extent of such need, for RIFs in Mr. Glorieux’s division, of

which Plaintiff was employed.

       On September 27, 2019, Jennifer Olson, a VP with HR, was deposed. During her

deposition she stated that Mr. Weiler had personally made comments, that “he didn’t understand

why we couldn’t RIF faster and why we were constrained by age”, id. at 119, and was hoping to
         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 2 of 9




“reduce costs faster” id. at 121, during the relevant timeframe. Ms. Olson also stated in her

deposition that she escalated these comments by Mr. Weiler to her boss and then her boss’s boss,

id. at 124-26, and prepared a special presentation in response to his comments to be given to Mr.

Hurd, the CEO, id. at 121.

       Immediately upon learning about these comments by Mr. Weiler, counsel for Plaintiff

requested all documents reflecting Mr. Weiler’s comments so that she could make an informed

decision as to whether there was a need to depose him. Given his high-ranking position with

Oracle, this was the responsible and appropriate path. Over the next few weeks, Oracle counsel

slow-walked its response to these document requests, neither agreeing nor refusing to produce

them. On October 15, 2019, still with no response from Oracle counsel and concerned that the

requested documents would not be provided in time to make an informed decision about the need

to depose him, Plaintiff noticed Mr. Weiler’s deposition. At 9:30 pm that night, Oracle counsel

informed Plaintiff’s counsel that Mr. Weiler was no longer an Oracle employee.

       At no prior point did Oracle counsel indicate that Mr. Weiler was no longer an employee

at Oracle. Indeed, during the deposition of Ms. Olson when this issue first arose, counsel for

Oracle and Ms. Olson both referred to Mr. Weiler as a current employee. J. Olson Dep, at 293

(“Bob Weiler is a huge figure at Oracle” (Attorney Kewer)); 54, (regarding the definition of

GBU’s, “Correct. The ones either under Bob Weiler or Mike Sicilia” (Olson)). Accordingly,

Plaintiff should be allowed to depose Mr. Weiler out of time via a subpoena, given that his

relevance as a witness was only recently made clear and given Oracle’s statements that conveyed

that he was still at the Company. Moreover, the requested documents are clearly relevant and

responsive to earlier requests for RIF-related documents and, as such, should be produced.

       B. Second Set of Requests for Production



                                               2
          Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 3 of 9




       On September 20, 2019, Plaintiff timely served her Second Set of Requests for

Production on Oracle. Plaintiff’s position is that documents sought related to Oracle’s finances

are relevant to punitive damages and thus should be produced.1 Hutchinson v. Stuckey, 952 F.2d

1418, 1423 n. 4 (D.C.Cir.1992). Plaintiff’s requests were crafted to encompass basic financial

documents already within the possession of Oracle that could be easily produced. Defendant

acknowledges that financial information is relevant to punitive damages, but argues it should not

have to produce such documents as Plaintiff’s damages are capped at $300,000. But the cap on

Plaintiff’s damages does not change the relevance of these documents, especially as a jury may

not appreciate Oracle’s ability to satisfy a punitive damages award. Regardless, Plaintiff is

willing to withdraw its request for these documents if Oracle is willing to stipulate that Plaintiff

is entitled to $300,000 in punitive damages in the event of an award.

       Plaintiff’s position is that Oracle’s EEO-1 statements for the relevant period are relevant

and not privileged. See, e.g., McDougal-Wilson v. Goodyear Tire & Rubber Co., 232 F.R.D.

246, 249 (E.D.N.C. 2005) (EEO-1 statement subject to production as relevant and non-

privileged).   Plaintiff understands that Oracle’s EEO-1 statements provide a breakdown of

positions/roles within the Company by gender – information clearly relevant to a suit based, in

part, on allegations that Plaintiff was terminated after, 6 weeks earlier, she was essentially

replaced by a male employee and subjected to a disparaging and meritless gender stereotype that

she did not have the analytical capacity to handle certain work. Plaintiff understands that, per

Defendant, the EEO-1 Statements need not be produced because they cover the whole company

rather than just the division where Plaintiff worked. This borders on the nonsensical. Personnel

1
 While courts uniformly find defendant’s financial status relevant to punitive damages, admittedly, some
courts in this district have held that discovery concerning a defendant’s financial status need not
be produced until it is necessary to prove up punitive damages. D'Onofrio v. SFX Sports Grp.,
Inc., 247 F.R.D. 43, 52 (D.D.C. 2008).

                                                   3
         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 4 of 9




policies also govern the entire company, but no one would suggest that they are, as a result,

somehow not relevant. Whether Oracle relegates women to certain roles or fails to retain them

within its organization – and not just within a single division – is self evidently relevant to this

case.

        Plaintiff’s position is that Oracle’s Affirmative Action Plan (AAP) related to gender is

relevant and non-privileged. Martin v. Potomac Elec. Power Co., 1990 WL 158787 (D.D.C.

1990) (AAP subject to production as relevant and non-privileged). Any AAP addressing gender

is relevant as to whether Oracle followed and/or met its own obligations when it terminated

Plaintiff instead of her male comparator. Certainly, a failure to abide by its own internal policies

is relevant to whether any non-discriminatory reason to terminate Plaintiff is, in fact, pretextual.

Further, Oracle’s failure to adhere to its own policies can be evidence of malice sufficient to

support punitive damages.     Plaintiff understands that, per Defendant, Oracle’s AAP is not

relevant because it covers the entire company, rather than just the division where Plaintiff

worked. Again, the scope of the AAP does not go to its relevance.

                                      DEFENDANT’S POSITION

        A.     Mr. Weiler’s Deposition and Related Documents

        The first dispute arises from testimony of Oracle’s Vice President of Human Resources,

Jennifer Olson during her deposition on September 27, 2019. Ms. Olson was questioned about a

PowerPoint presentation she prepared for a meeting in April 2017. In response, Ms. Olson

testified that Bob Weiler, then-Executive Vice President of (Oracle’s Global Business Units, had

a meeting with Mark Hurd, Oracle’s Co-Chief Executive Officer, and “in the context of that

meeting [Mr. Weiler] made some comments about he didn’t understand why we couldn’t RIF

faster and why we were constrained on age.” See Olson Deposition (Attached as Exhibit A) at

119:5-20. Ms. Olson testified she was not present for the conversation but learned of it “either
                                                 4
            Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 5 of 9




via email from Jennifer [Birk, Mr. Weiler’s operations leader] or verbally from Bob Weiler.” Id.

at 120:2-6. Ms. Olson subsequently prepared a presentation for a meeting with Mr. Hurd “to

ensure understanding of [Oracle’s] overall process and how we were moving through it.” Id. at

126:1-6, 131:17-21. Plaintiff now seeks any documents reflecting discussions regarding Mr.

Weiler’s comments including, but not limited to, emails between Ms. Birk and Ms. Olson.

Plaintiff also seeks to depose Bob Weiler after the close of discovery.2 Oracle opposes both

requests.

        Ms. Weiler’s comments that “he didn’t understand why we couldn’t RIF faster and why

we were constrained on age” reflect a lack of understanding of the legal process associated with

reductions in force. They are not indicative of a broader discriminatory motive, and, more

importantly, had no bearing on Plaintiff’s termination of employment which occurred 6 months

later. While Plaintiff was terminated in connection with the budget cuts and reduction in force in

the fall of 2017, her termination was processed as an individual position elimination and she was

not part of a larger decisional unit.3 Mr. Weiler’s only attenuated relation to Plaintiff’s

termination of employment is that he was involved in developing budget numbers, which

necessitated reductions across the various Global Business Units (i.e., departments). He was not

involved in selecting or approving Plaintiff for termination. In sum, this is a single plaintiff

disparate treatment case, and Mr. Weiler’s comments about age are simply irrelevant (especially

given that this is a gender, not age, case).

        Plaintiff has known of Mr. Weiler’s existence throughout discovery and expressed no

desire to depose him. She learned of the comment at issue during Ms. Olson’s deposition and

still expressed no desire to depose him. Plaintiff first notified Oracle that she wanted to depose

2
 Mr. Weiler is no longer employed with Oracle.
3
  Plaintiff has repeatedly emphasized this fact during the depositions of various Oracle
employees.
                                              5
         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 6 of 9




Mr. Weiler on October 16, 2019, when she issued a Notice of Deposition for the same date and

time as her own deposition (October 21, 2019) that had been noticed on September 26, 2019.

Plaintiff’s arguments in support of her request to depose Mr. Weiler that she did not know of his

employment status with Oracle, are immaterial because his testimony is of no import to this case

and allowing his deposition after the close of discovery is unwarranted.

       Plaintiff has no justification for waiting nearly three weeks after learning of Mr. Weiler’s

comment before seeking to depose him on the last day before discovery closes during her own

deposition. “If the moving party was not diligent, the inquiry of good cause should end.” Rude v.

Adeboyeku, 2007 WL 9770927, at *1 (D.D.C. Aug. 31, 2007) (internal citations omitted); see

also Dag Enterprises, Inc. v. Exxon Mobil Corp., 226 F.R.D. 95, 105 (D.D.C. 2005) (“Courts in

this District have routinely denied requests for discovery beyond a cut-off date where a party has

shown a lack of diligence during the allowed time period”).

       Following Ms. Olsen’s deposition testimony that she learned of Mr. Weiler’s comments

either from him or Jennifer Birk, counsel for Plaintiff requested Oracle produce the email from

Ms. Birk to Ms. Olsen. That document (ORACLE 9182-83) was produced by Oracle on August

23, 2019 and was included in Oracle’s privilege log.4          Plaintiff’s request for additional

documents reflecting discussions regarding Mr. Weiler’s comments is unreasonable both because

the relevance of such documents is highly questionable and requiring Oracle to run an additional

document search and review is not proportional to the needs of this case.

       Oracle has already searched extensively for documents in response to Plaintiff’s 52

requests for production of documents. In response to Plaintiff’s exceedingly broad requests,


4
  After Plaintiff requested the document, counsel for Oracle located the document, noted its
privilege, and indicated that it would produce a privilege log for the document. Counsel
subsequently determined that the document had already been produced and promptly notified
Plaintiff’s counsel on October 18, 2019.
                                              6
           Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 7 of 9




Oracle imaged the mailboxes of ten custodians (including Ms. Olson and Mr. Weiler), resulting

in nearly 706,000 files.   This process took months and was a primary reason for the original

joint request that this Court extend discovery until the current deadline of October 22, 2017.

       Plaintiff’s request for these documents would require Oracle to run additional, broad

searches across the almost 706,000 files and review potentially thousands of additional

documents to determine whether any responsive documents exist. This process likely would take

weeks for Oracle to review all of the documents to determine whether any are responsive to this

inquiry.

       The burden this would impose on Oracle far outweighs any benefit to Plaintiff and is not

proportional to the needs of the case. The purpose of the 2015 amendment to Rule 26 was “to

emphasize the need for proportionality in discovery and to ‘encourage judges to be more

aggressive in identifying and discouraging discovery overuse.’” Prasad v. George Washington

Univ., 323 F.R.D. 88, 91 (D.D.C. 2017) (internal citations omitted).

       B.      Plaintiff’s Second Set of Requests for Production

       The second dispute concerns Plaintiff’s Second Set of Requests for Production that were

served September 23, 2019, just 30 days prior to the close of discovery. In those requests,

Plaintiff seeks: (1) Defendant’s current net worth as certified by a true by a public accountant;

(2) Defendant’s 2019 U.S. and state tax returns; (3) Defendant’s most recent annual and

quarterly report filed with the SEC; (4) Defendant’s EEO-1 Statements from 2015-2018; (5) any

Affirmative Action Plan relating to women and/or gender from 2015-Plaintiff’s termination; and

(6) any documents reflecting Defendant’s efforts to comply with any Affirmative Action Plan

relating to women and/or gender from 2015-Plaintiff’s termination. Oracle objects to all six

requests and stands on its objections. See Exhibit B for Oracles’ Objections and Responses to

Plaintiff’s Second Requests for Production.
                                                 7
         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 8 of 9




        Requests Nos. 1-3 have no bearing on Plaintiff’s claim for gender discrimination.

However, to the extent that any of the requested financial information is discoverable, such

information is publicly available on Oracle’s website.5 The only requested documents not

publicly available are Oracle’s 2019 federal and state tax returns; however, the financial

information contained therein is available on Oracle’s website. Accordingly, Oracle should not

be required to respond to that request under Fed. R. Civ. P. 26(b)(2)(C)(i).6 Further, “federal

courts generally resist discovery of tax returns.” See E.E.O.C. v. Ceridian Corp., 610 F. Supp. 2d

995, 996 (D. Minn. 2008); see also United States v. All Assets Held at Bank Julius Baer & Co.,

Ltd., 142 F. Supp. 3d 37, 47 (D.D.C. 2015), aff'd sub nom. 234 F. Supp. 3d 115 (D.D.C. 2017).

        Similarly, Plaintiff’s Requests Nos. 4-6 that relate to Oracle’s Affirmative Action Plan

and EEO-1 Statements are outside the permissible scope of discovery pursuant to Federal Rule of

Civil Procedure 26 as they seek documents that are not relevant to Plaintiff’s claims and are

disproportionate to the needs of the case. This is a single plaintiff disparate treatment case and

not a disparate impact case. Additionally, Plaintiff seeks workforce information for a four-year

period (2015 – 2018) for over a thousand employees in Oracle’s Reston Office. These requests

are facially overbroad and unduly burdensome and Oracle should not be compelled to respond to

them.

        Additionally, the requests are overbroad in that they encompass the time period prior to

Oracle hiring the alleged comparator, Charles McDonald, in the summer of 2017 and include

employees not under the supervision of the ultimate decision-maker in this case, Alec Glorieux.

5
  Oracle’s website includes quarterly and annual reports, and all SEC filings including but not
limited to forms 8-K and 10-Q that contain Oracle’s quarterly and annual revenue, net income,
and losses. Available at https://investor.oracle.com/overview/highlights/default.aspx.
6
  Pursuant to Federal Rule of Civil Procedure 26(b)(2)(C), the Court must limit the frequency or
extent of discovery otherwise allowable if it determines “the discovery sought…can be obtained
from some other source that is more convenient, less burdensome, or less expensive.” Fed. R.
Civ. P. 26(b)(2)(C).
                                                  8
         Case 1:18-cv-02872-CRC Document 18 Filed 10/22/19 Page 9 of 9




See, e.g., Bender v. Hecht's Dep't Stores, 455 F.3d 612, 621 (6th Cir. 2006) (For a reduction in

force analysis “the relevant group must include…all of the positions slated for elimination that

were reviewed by the same decisionmaker(s)”); see also Mann v. Washington Metro. Area

Transit Auth. (WMATA), 168 F. Supp. 3d 71, 86 (D.D.C. 2016), aff'd sub nom. Mann v.

Washington Metro. Area Transit Auth., 692 F. App'x 6 (D.C. Cir. 2017) (finding a plaintiff’s

proposed comparator was not similarly situated to plaintiff in part because the comparator was

not subject to the same decision-maker). For the reasons set forth above, the Court should deny a

request to compel Oracle to respond to Plaintiff’s Second Set of Requests for Production because

they are overbroad, not relevant or proportional to the needs of the case and were available

through more convenient and less intrusive means when discovery was open.



Dated: October 23, 2019

Respectfully submitted,

   /s/ Debra Soltis                                 /s/ Steven W. Ray
Debra Soltis, Esq.                              Steven W. Ray, Esq.
D.C. Bar No. 435715                             D.C. Bar No. 416740
Paul Kiyonaga                                   Amy E. Smith, Esq.
D.C. Bar No. 428624                             D.C. Bar No. 1021672
Marcus T. Massey                                Alison D. Kewer, Esq.
D.C. Bar No. 1012426                            Admitted Pro Hac Vice
Kiyonaga & Soltis, P.C.                         Isler Dare, P.C.
910 17th St., NW, Suite 800                     1945 Old Gallows Road, Suite 650
Washington, DC 20006                            Vienna, Virginia 22182
Phone: (202) 363-2776                           Phone: (703) 748-2690
dsoltis@kiyosol.com                             sray@islerdare.com
Counsel for Mary Shimp                          Counsel for Oracle America, Inc.




                                               9
